--------------------------------------------------------------------------------

Exhibit 10.10




HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED


RESTRICTED SHARE UNIT AGREEMENT




THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of January 2,
2008, is entered into between HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED a
Delaware corporation (the “Company”), and Dinesh Paliwal (“Grantee”).


W I T N E S S E T H:


A.           Grantee is an employee of the Company or a Subsidiary of the
Company; and


B.            The execution of this Agreement in the form hereof has been
authorized by the Compensation and Option Committee of the Board (the
“Committee”).


NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:


1.
Grant of Restricted Share Units. The Restricted Share Units granted under this
Agreement are not granted under any stock incentive plan adopted by the Company.
Notwithstanding the foregoing, other than as provided herein, this Agreement
shall be construed as if such Restricted Share Units were subject to the terms,
conditions, and restrictions set forth in this Agreement and in the Company’s
2002 Stock Option and Incentive Plan, as amended (the “Plan”). The Company
hereby grants to the Grantee 34,608 Restricted Share Units (the “Grant”). Each
Restricted Share Unit shall represent the right to receive one share of the
Company’s common stock, par value $0.01 per share (“Common Stock”).



2.
Date of Grant. The effective date of the Grant is January 2, 2008 (the “Date of
Grant”).



3.
Restrictions on Transfer of Restricted Share Units. Neither the Restricted Share
Units granted hereby nor any interest therein shall be transferable other than
by will or the laws of descent and distribution.



4.
Vesting of Restricted Share Units.



 
(a)
Except as otherwise provided in this Agreement, the Restricted Share Units shall
become nonforfeitable as follows (each applicable date, a “Vesting Date”),
unless earlier forfeited in accordance with Section 5:



 
(i)
2,770 Restricted Share Units shall become nonforfeitable on March 1, 2008;



 
(ii)
one-fifth of 8,039 Restricted Share Units shall become nonforfeitable on each of
first five anniversaries of the Date of Grant;


 

--------------------------------------------------------------------------------



 
(iii)
2,903 Restricted Share Units shall become nonforfeitable on March 1, 2009;



 
(iv)
12,857 Restricted Share Units shall become nonforfeitable on March 1, 2010; and



 
(v)
8,039 Restricted Share Units shall become nonforfeitable on July 1, 2010.



 
(b)
Notwithstanding the provisions of Section 4(a) above, all Restricted Share Units
shall become immediately nonforfeitable upon the occurrence of a Change in
Control (as defined below). A “Change in Control” means the occurrence, before
this Agreement terminates, of any of the following events:



 
(i)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Shares”); provided, however,
that for purposes of this Section 4(b)(i), the following acquisitions shall not
constitute a Change in Control: (A) any issuance of Voting Shares directly from
the Company that is approved by the Incumbent Board (as defined in Section
4(b)(ii) below), (B) any acquisition by the Company or a Subsidiary of Voting
Shares, (C) any acquisition of Voting Shares by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary or (D)
any acquisition of Voting Shares by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 4(b)(iii)
below;



 
(ii)
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director after the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds of the Directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be deemed to have been a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-12 of the Exchange Act) with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;


2

--------------------------------------------------------------------------------



 
(iii)
consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Shares
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from the Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity resulting from the Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination and (C) at
least a majority of the members of the board of directors of the entity
resulting from the Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for the Business Combination; or



 
(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 4(b)(iii) hereof.



5.
Forfeiture of Restricted Share Units.



 
(a)
Except as otherwise described in this Section 5, any of the Restricted Share
Units that remain forfeitable in accordance with Section 4 hereof shall be
forfeited if Grantee ceases for any reason to be employed by the Company or a
Subsidiary at any time prior to such shares becoming nonforfeitable in
accordance with Section 4 hereof, unless the Committee determines to provide
otherwise at the time of the cessation of the Grantee’s employment; provided,
however, that such amounts shall become fully nonforfeitable if the Grantee’s
employment terminates (a “Qualifying Termination”) on account of his death or
Disability, or if his employment is terminated by the Company without Cause or
by the Grantee for Good Reason (each term as defined in the Letter Agreement
between Grantee and the Company, dated as of May 8, 2007, as amended from time
to time (the “Letter Agreement”)). For the purposes of this Agreement, the
Grantee’s employment with the Company or a Subsidiary shall not be deemed to
have been interrupted, and Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of (i) the transfer of
Grantee’s employment among the Company and its Subsidiaries, (ii) an approved
leave of absence of not more than 90 days, or (iii) the period of any leave of
absence required to be granted by the Company under any law, rule, regulation or
contract applicable to Grantee’s employment with the Company or any Subsidiary.


3

--------------------------------------------------------------------------------



 
(b)
Any of the Restricted Share Units that remain forfeitable in accordance with
Section 4 shall be forfeited on the date that the Committee determines that such
Restricted Share Units shall be forfeited under the circumstances described in
Section 17(g) of the Plan.



6.
Payment of Restricted Share Units. Subject to Section 10, the Grantee shall be
paid in cash, on the 30th day following the earliest of (i) the applicable
Vesting Date, (ii) the date of his Qualifying Termination, provided that such
Qualifying Termination constitutes a “separation from service” (within the
meaning of Section 409A) or (iii) a Change in Control, provided that such Change
in Control satisfies the requirements for a change in control under Section
409A(a)(2)(A)(v) of the Code and, if not, on the earlier of the date specified
in clause (i) or (ii) above, an amount equal the fair market value of the shares
of Common Stock underlying such Restricted Share Units (with such fair market
value determined in accordance with the definition under the Plan as of the date
the applicable Restricted Share Units become nonforfeitable as specified in this
Agreement, subject to withholding as provided in Section 8).



7.
Dividend, Voting and Other Rights. The Grantee shall have no rights of ownership
in the Restricted Share Units and shall have no voting rights with respect to
such Restricted Share Units.  From and after the Date of Grant and until the
earlier of (a) the time when the Grantee receives the shares of Common Stock
underlying the Restricted Share Units in accordance with Section 6 hereof or (b)
the time when the Grantee’s right to receive the Restricted Share Units is
forfeited in accordance with Section 5 hereof, the Company shall pay to the
Grantee whenever a normal cash dividend is paid on shares of Common Stock, an
amount of cash equal to the product of the per-share amount of the dividend paid
times the number of such Restricted Share Units.  Such payment shall be made
within 30 days after the corresponding dividend payment is made to the
stockholders of the Company.



8.
Withholding. The cash paid to Grantee pursuant to Section 6 above shall be
reduced by any required tax withholding or other required governmental
deduction.



9.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock or other securities pursuant to
this Agreement if the issuance thereof would, in the reasonable opinion of the
Company, result in a violation of any such law.



10.
Compliance with Section 409A of the Code.  Notwithstanding any provision of this
Agreement to the contrary, if the Grantee is a “specified employee” (within the
meaning of Section 409A of the Code (“Section 409A”) and determined pursuant to
procedures adopted by the Company from time to time) at the time of his
“separation from service” (within the meaning of Section 409A) and if any
payment to be received by the Grantee under Section 6 or Section 8 upon his
separation from service would be considered deferred compensation (the “Delayed
Payment”) under Section 409A, then the following provisions will apply to the
Delayed Payment. Each such payment of deferred compensation that would otherwise
be payable pursuant to Section 6 or Section 8 during the six-month period
immediately following the Grantee’s separation from service will instead be paid
or made available on the earlier of (i) the first business day of the seventh
month following the date the Grantee incurs a separation from service and (ii)
the Grantee’s death. In the event this Section 10 applies, the fair market value
of the Restricted Share Units shall be the fair market value, as determined in
accordance with the Plan, on the earlier of the dates specified in clauses (i)
and (ii) above.  To the extent applicable, it is intended that this Agreement
and the Plan comply with the provisions of Section 409A and shall be interpreted
consistent with Section 409A.


4

--------------------------------------------------------------------------------



11.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement shall not be taken into account in determining any benefits to
which the Grantee may be entitled.



12.
Relation to Plan. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Plan. The Committee, acting pursuant to the
Plan shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with this grant.



13.
Employment Rights. This Agreement shall not confer on Grantee any right with
respect to the continuance of employment or other services with the Company or
any Subsidiary. No provision of this Agreement shall limit in any way whatsoever
any right that the Company or a Subsidiary may otherwise have to terminate the
employment of Grantee at any time.



14.
Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:



If to the Company, at:
400 Atlantic Street, Suite 1500

Stamford, CT  06901
Attention: General Counsel


 
If to Grantee, at:
Grantee’s most recent address on file with the Company



Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.


15.
Interpretation. The interpretation and construction of this Agreement by the
Committee shall be final and conclusive; provided, however, that the definitions
of Cause, Good Reason and Disability and any other provision covered in the
Letter Agreement shall be interpreted in the manner set forth in the Letter
Agreement. No member of the Committee shall be liable for any such action or
determination made in good faith.


5

--------------------------------------------------------------------------------



16.
Amendment in Writing. This Agreement may be amended as provided in the Plan;
provided, however, that all such amendments shall be in writing.



17.
Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.



18.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.



19.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.





[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.





 
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
             
By:
/s/ John Stacey
 
Name:
John Stacey
 
Title:
Chief Human Resources Officer
             
By:
/s/ Edward Meyer
 
Name:
Edward Meyer
 
Title:
Chairman – Compensation and Option Committee





The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Share Units subject to the applicable terms
and conditions hereinabove set forth.


Date:
December 26, 2008
 
/s/ Dinesh Paliwal
     
Dinesh Paliwal



 
7

--------------------------------------------------------------------------------